Citation Nr: 1532810	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for erectile dysfunction.

2.  Entitlement to service connection for fecal incontinence, to include as secondary to diabetes mellitus and diabetic neuropathy. 

3.  Entitlement to service connection for lipomas, claimed as fatty tumors, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008, May 2011, and February 2014 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

The Veteran testified in April 2015 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.

The issues of service connection for fecal incontinence, to include as secondary to diabetes mellitus and diabetic neuropathy, and lipomas, claimed as fatty tumors, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

There is no evidence of any deformity of the Veteran's penis or loss of any part of the penis.
CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.31, Diagnostic Codes 7520, 7521, 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Letters dated in June 2012 and October 2012 addressed the notice requirements, and the matters were re-adjudicated in subsequent supplemental statements of the case.  

With respect to the duty to assist in this case, the Veteran's service treatment records, Social Security records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in December 2012, the report of which has been associated with the claims file.  The examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluation

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected erectile dysfunction is currently rated as noncompensable under Diagnostic Code 7522.  38 C.F.R. § 4.115b (2014).  Under Diagnostic Code 7522, where the penis has a deformity with loss of erectile power, a 20 percent disability will be assigned.  Diagnostic Code 7521 also provides a 20 percent disability rating for removal of the glans of the penis.  Diagnostic Code 7520 provides a 30 percent disability rating if there is removal of half or more of the penis.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Veteran has also been granted special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for his erectile dysfunction.

After considering the totality of the record, the Board finds the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for his service-connected erectile dysfunction.  At February 2012 private treatment the Veteran complained of erectile dysfunction.  Physical examination was normal and he was prescribed Levitra.  At July 2012 and December 2012 VA examinations, physical examinations of the penis were normal.  The evidence does not indicate that any portion of the penis or the glans of the penis has been removed.  Moreover, there is no indication that there is any deformity of the penis.  Consequently, the Board finds that the Veteran does not have a deformity of the penis and does not meet the criteria for a compensable evaluation under Diagnostic Codes 7520, 7521 and 7522. Accordingly, the claim for a compensable initial disability rating for erectile dysfunction must be denied.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  The Board concludes that the rating criteria reasonably describe the level and symptomatology of the Veteran's erectile dysfunction, and the disability picture is contemplated by the rating schedule.  Moreover, there is no showing that erectile dysfunction caused marked interference with employment or frequent periods of hospitalization.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for diabetic nephropathy with hypertension, urinary incontinence, left ventricular hypertrophy, diabetic mellitus, type 2, peripheral vascular disease of the lower extremities, peripheral neuropathy of the lower extremities, and left eye diabetic retinopathy.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect and the Veteran has not argued that he is unemployable due to his service-connected erectile dysfunction.  Therefore, consideration of a TDIU is not warranted.

Because the evidence preponderates against the claim for a compensable evaluation for erectile dysfunction, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable evaluation for erectile dysfunction is denied.

REMAND

The Veteran is seeking service connection for fecal incontinence, to include as secondary to diabetic neuropathy.  In April 2015, a private endocrinologist wrote that he had treated the Veteran for diabetes since 2009, and indicated the Veteran had autonomic neuropathy, which was a complication of diabetes, that had caused problems with fecal incontinence.  Medical literature submitted in June 2014 indicates that fecal incontinence is more common in diabetics.  The Veteran has not yet been afforded a VA examination with respect to this claimed disability.  In light of the private physician's statement relating it to the service-connected diabetic neuropathy and the medical literature regarding fecal incontinence and diabetes, an examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
The Veteran is also seeking service connection for lipomas, claimed as fatty tumors, to include as due to herbicide exposure.  The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.  An April 2007 letter from a treating physician states that the Veteran had lipomas, including on his arms, right armpit, left hip, sides, stomach, right leg, and neck, and that they were occasionally painful.   In June 2014 and May 2015 the Veteran submitted articles on a medical study that found that veterans exposed to Agent Orange were more likely to develop benign tumors than veterans who were not exposed.  In light of this medical literature of record regarding the possible relationship between lipomas and herbicide exposure, an examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the etiology of his fecal incontinence.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should ascertain whether fecal incontinence exists, and if so, opine as to whether it is at least as likely as not that it is related to service; and/or has been caused or aggravated by the diabetes mellitus, type II, or diabetic neuropathy.

A complete rationale should be provided for all opinions.  The examiner should include discussion of the medical literature submitted in June 2014 regarding the possible correlation between fecal incontinence and diabetes.  If an opinion cannot be stated without resorting to speculation, the examiner must explain why that is so.

2.  Arrange for the Veteran to undergo a VA examination to determine the etiology of his lipomas.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should opine as to whether it is at least as likely as not that the Veteran's lipomas are related to service, including herbicide exposure.

A complete rationale should be provided for all opinions.  The examiner should include discussion of the medical literature submitted in June 2014 and May 2015 regarding the possible correlation between lipomas and herbicide exposure.  If an opinion cannot be stated without resorting to speculation, the examiner must explain why that is so.

3.  Readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


